UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7073


ROBERT C. WEDDINGTON,

                    Plaintiff - Appellant,

             v.

NATIONAL INDEMNITY INSURANCE COMPANY; CENTRAL EXPRESS,
LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, Senior District Judge. (1:21-cv-00962-ELH)


Submitted: January 4, 2022                                        Decided: February 8, 2022


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Robert Clifford Weddington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert C. Weddington appeals the district court’s order dismissing his complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii). We affirm the

dismissal of the complaint against National Indemnity Insurance Company for the reasons

stated by the district court. Weddington v. Nat’l Indem. Ins. Co., No. 1:21-cv-00962-ELH

(D. Md. July 9, 2021). Regarding the dismissal against Central Express, LLC, we vacate

the court’s dismissal order and remand for further proceedings. We conclude that it does

not appear on the face of Weddington’s complaint that the statute of limitations would bar

this action against Central Express, LLC. We further conclude that collateral estoppel does

not bar Weddington’s claims against Central Express, LLC, because the prior case, R & L

Glob., LLC v. Nat’l Indem. Co., No. 1:21-CV-00524-CCB (D. Md.), involved different

parties and claims. Lastly, claim splitting does not apply in this instance because the parties

are different. Central Express, LLC, was not a party to Weddington’s prior action.

       Accordingly, we affirm in part, vacate in part, and remand for further proceedings.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       AFFIRMED IN PART,
                                                                        VACATED IN PART,
                                                                         AND REMANDED




                                              2